DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/19/2021 have been entered and carefully considered with respect to claims 1 – 11, which are pending in this application, excluding claims 5 - 7 which have been cancelled. Claims 2, 4, 8, 9, and 11 have been amended. No new matter was added.

Response to Arguments
Objection to Drawings
3.	Examiner objected to Fig. 24 because of a spelling error. (Fig. 24 has element 622 labeled "RANG" instead of "RANGE"). Applicant has provided a replacement sheet for Fig. 24, correcting the spelling error. Based on the replacement sheet for Fig. 24, withdrawal of the objection is granted. 

Applicant’s objection to IDS
4.	Applicant notes that the Examiner has not yet returned an initialed FORM PTO/SB/08 for the IDS filed on December 3, 2020. Accordingly, the initialed FORM PTO/SB/08 for the IDS filed on December 3, 2020 is respectfully requested.
	Corrective action has been initiated.

Rejection of Claims under 35 USC § 103
5.	Applicants’ arguments with respect to claims 1 - 11 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 8:
	The features recited in independent claims 1, 4, 10, and 11 are believed to be distinguished from the cited prior. Although the Examiner relies on the combination of Mammou and Izumi for disclosing or suggesting all the features recited in independent claims 1, 4, 10, and 11, the Examiner appears to rely specifically on Izumi for disclosing or suggesting the features emphasized above in claim 1 and similarly recited in independent claims 4, 10, and 11 as distinguishing features.
      	For the reasons noted in the Remarks section, at least the features of independent claims 1, 4, 10 and 11 are believed to be distinguished from Izumi. Although the Examiner relies on the combination of Mammou and Izumi for disclosing or suggesting all the features recited in independent claims 1, 4, 10, and 11, based on the deficiencies noted above in Izumi, no combination of Mammou and Izumi would result in, or otherwise render obvious, all the features now recited in independent claims 1, 4, 10, and 11. Additionally, no combination of Mammou and Izumi would result in, or otherwise render obvious, all the features of claims 2 and 3 by virtue of their dependencies from independent claim 1.
	In conclusion, in light of the above, Applicant submits that all the pending claims are patentable over the prior art of record. Applicant requests that the Examiner withdraw the rejections presented in the outstanding Office Action and pass the present application to issue. 
 Response to Applicant’s arguments
Examiner maintains that the spirit of the claimed invention is captured from the combination of references as cited in the 103 rejection section as follows. 
Indeed, if Mammou appears not be specific about the feature: encoding information indicating a total number of three-dimensional points belonging to each of the plurality of layers, Izumi nonetheless, cures the deficiency by teaching the feature of an encoding being performed to encode information indicating a total number of three-dimensional points belonging to each of the plurality of layers. (See Izumi, Par. 0335 and Figs. 23, 24 and 28: view illustrating example of 
	Moreover, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein each of the plurality of three-dimensional points has geometry information, (See above rationale applied to rejection of Claim 1; - The Specifications section of the instant Application at Pars. 0618 – 0620 define attribute information (color, reflectance, e.g.), and geometry information (x, y, z coordinates, e.g.); - (Compare to Mammou, Pars. 0032, 0100, 0130 and 0154; See also Izumi, Figs. 5 and 6; Pars. 0022, 0023 and 0121)) and in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of layers based on
	Examiner, therefore, reiterates the rejection of the pending claims for the above reasons. 
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 20190313110 A1), hereinafter “Mammou,” in view of Izumi (US 20190304160 A1).

	In regard to claim 1, Mammou discloses: a three-dimensional data encoding method of encoding a plurality of three-dimensional points each having an attribute information item, (See Mammou, Abstract, lines 1 – 4: system comprises an encoder configured to compress attribute information and/or spatial for a point cloud; See Figs. 1, 2A, 2C, 5A and Pars. 0089, and 0094) the method comprising:
 	assigning each of the plurality of three-dimensional points to any one of a plurality of layers; (See Mammou, Fig. 5G: illustrates an example closed loop rescaling with multiple attribute layers; Pars. 0134 – 0146: generated patch images for point clouds with points at the same patch location, but different depths may be referred to as layers; - which suggests that each three-dimensional points is assigned to a particular layer)

encoding the attribute information item of each three-dimensional point using the plurality of layers; (See Mammou, Pars. 0166, 0194: information predicted and encoded (e.g., with an entropy/arithmetic encoder); context adaptive binary arithmetic encoders may be used; See further Pars. 0236, 0240 and 0242; - i.e., teaching of arithmetic encoding an attribute information item of a current three-dimensional point among the plurality of three-dimensional points) and 
However, Mammou is not specific about the feature: encoding information indicating a total number of three-dimensional points belonging to each of the plurality of layers.
Nonetheless, Izumi cures the deficiency by teaching the feature of an encoding being performed to encode information indicating a total number of three-dimensional points belonging to each of the plurality of layers. (See Izumi, Par. 0335 and Figs. 23, 24 and 28: view illustrating example of sampling points corresponding to three-dimensional points belonging to each of the plurality of layers, and number of sampling points 351 of the first layer; Pars. 0238, 0239 and 244: sampling points from the three-dimensional positions (u, v, z) of the sampling points of the first layer and the second layer; Pars. 0064, 00840214 and 0215: encoding process)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Mammou and Izumi, before him/her, to combine the teachings of both references, in order to implement a three-dimensional data encoding method of encoding a plurality of three-dimensional points each having an attribute information item. Mammou teaches an encoder configured to compress attribute information and/or spatial for a point cloud (Mammou, Abstract and Pars. 0166, 0194 and Pars. 0236, 0240 and 0242). Izumi teaches an image processing apparatus and an image processing method that make it possible to generate a texture image of high picture quality, and which depicts an encoding being performed to encode information indicating a total number of three-dimensional points belonging to each of the plurality of layers. (See Izumi, Par. 0335 and Figs. 23, 24 and 28; Pars. 0064, 00840214 and 0215). The motivation would be to implement a three-dimensional data decoding device capable of reducing the processing time of the three-dimensional data decoding device. 

	In regard to claim 2, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein each of the plurality of three-dimensional points has geometry information, (See above rationale applied to rejection of Claim 1; - The Specifications section of the instant Application at Pars. 0618 – 0620 define attribute information (color, reflectance, e.g.), and geometry information (x, y, z coordinates, e.g.); - (Compare to Mammou, Pars. 0032, 0100, 0130 and 0154; See also Izumi, Figs. 5 and 6; Pars. 0022, 0023 and 0121)) and in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of layers based onthe geometry information of each of the plurality of three-dimensional points. (See Mammou, Fig. 5A: illustration of components of an encoder that includes geometry, texture, and/or other attribute downscaling; Pars. 0100, 0101 and 0109: geometry/texture /attributes of point cloud at patch location at encoder such as encoder 250; See also Par. 0231; - i.e., teaching of three-dimensional data encoding method, wherein each of the plurality of three-dimensional points includes geometry information indicating a position of the three-dimensional point; teaching of classifying each of the plurality of three-dimensional points into any of a plurality of layers as disclosed in Fig. 5G, Pars. 0134 – 0146, and Par. 0391)  	In regard to claim 3, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein in the encoding of the attribute information item, an attribute information item of a current three-dimensional point is encoded with reference to a three-dimensional point belonging to a current layer to which the current three-dimensional point belongs (See Mammou, Pars. 0166, 0194: information predicted and encoded (e.g., with an entropy/arithmetic encoder); context adaptive binary arithmetic encoders may be used; See further Pars. 0236, 0240 and 0242; See also Izumi, Figs. 8, 9, and 11 – 13: configurations and table for encoding as related to first layer (Fig. 3); Pars. 0064 and 0065: content server 12 compression encodes a first layer image, and a second layer; See further Par. 0083 and Fig. 18: Steps 16 – 20; Pars. 0100 – 0102 and Par. 0216) and a three-dimensional point belonging to a layer higher than the current layer and without reference to a three-dimensional point belonging to a layer lower than the current layer. (Mammou teaches classifying that is performed based on the geometry information to cause a higher layer among the plurality of layers to have a longer distance between three-dimensional points belonging to the higher layer, as disclosed in Fig. 5G: illustration of multiple attribute layers; Pars. 0134 – 0146: generated patch images for point clouds with points at the same patch location, but different depths may be referred to as layers; Par. 0391: a point cloud video sequence is segmented into multiple groups of point cloud frames (GOFs). Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others; - which implies a plurality of layers including a first layer and a second layer that would fulfill the above limitations)
	In regard to claim 4, the combination of Mammou and Izumi discloses: a three-dimensional data decoding method of decoding a plurality of three-dimensional points each having an attribute information item, the three-dimensional data decoding method comprising: decoding, from a bitstream, information indicating a total number of three-dimensional points belonging to each of a plurality of layers, each of the plurality of three-dimensional points assigned to any one of the plurality of layers; and decoding, from the bitstream, the attribute information item of each three-dimensional point (See Mammou, Abstract: system comprising a decoder configured to decompress compressed attribute and/or spatial information for the point cloud; decoder configured to generate a decompressed point cloud based on an image based representation of a point cloud; See also Pars. 0089 and 0093; - Claim 4 is a data decoding method of decoding a plurality of encoded three-dimensional points, which represents the counter part of the data encoding method of encoding a plurality of three-dimensional points as disclosed in Claim 1. Therefore the rationale applied to rejection of Claim 1, on the basis of Mammou and Izumi references, also applies, mutatis mutandis, to rejection of Claim 4) 
	In regard to claims 5 - 7, the claims are cancelled and no longer analyzed.  
	In regard to claim 10, the combination of Mammou and Izumi discloses: a three-dimensional data encoding device that encodes a plurality of three-dimensional points each having an attribute information item, the three-dimensional data encoding device comprising: a processor; and memory, wherein using the memory, the processor: assigns each of the plurality of three-dimensional points to any one of a plurality of layers; encodes the attribute information item of each three-dimensional point using the plurality of layers; and encodes information indicating a total number of three-dimensional points belonging to each of the plurality of layers. (Claim 10 is a data encoding device which is drawn to the data encoding method of Claim 1. Therefore the rationale applied to rejection of Claim 1, also applies, mutatis mutandis, to rejection of Claim 10 on the basis of the Mammou and Izumi references as cited in the rejections of Claim 1) 	In regard to claim 11, the combination of Mammou and Izumi discloses: a three-dimensional data decoding device that decodes a plurality of three-dimensional points each having an attribute information item, the three- dimensional data decoding device comprising: a processor; and memory, wherein using the memory, the processor: decodes, from a bitstream, information indicating a total number of three-dimensional points belonging to each of a plurality of layers, each of the plurality of three-dimensional points assigned to any one of the plurality of layers; and decodes, from the bitstream, the attribute information item of each three-dimensional point (Claim 11 is a data decoding device which is drawn to the data decoding method of Claim 4. Therefore the rationale applied to rejection of Claim 4, also applies, mutatis mutandis, to rejection of Claim 11 on the basis of Mammou and Izumi as cited in rationale for rejections of Claim 4)


Allowable Subject Matter
Claims 8 - 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims. 
	In regard to claims 8 and 9, those claims depend from claim 4 as analyzed above, but are not disclosed in their entirety by the prior art.


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hiraga et al. (US 7009606 B2) teaches Method and apparatus for generating pseudo-three-dimensional images.
Hernandez et al. (US 20150046456 A1) teaches METHODS AND APPARATUS FOR POINT CLOUD DATA PROCESSING.
Najaf et al. (US 20200364904 A1) teaches SINGLE-PASS BOUNDARY DETECTION IN VIDEO-BASED POINT CLOUD COMPRESSION.
Sinharoy et al. (US 20200020132 A1) teaches VISUAL QUALITY OF VIDEO BASED POINT CLOUD COMPRESSION USING ONE OR MORE ADDITIONAL PATCHES.
Dawar et al. (US 20200014940 A1) teaches POINT CLOUD COMPRESSION USING INTERPOLATION.
Kim et al. (US 20210211703 A1) teaches Geometry information signaling for occluded points in an occupancy map video.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487